a-289




April   9, 1947
                        ~"LXSPOFRIUXTM!U!ESFORMWOSXT
                                        SUSPRiSRACCOURT
                                 SNTE    q         DEPAMlam




state   &imlltlvo    Departaat                            Dot.4Dea.22,19%.
"To THE sxA¶% TRSASURY
-,=+
FM#   horwltb       l%aan ne&ed   by t&U lhpartwnt, which M
tmlmnlttoe   to      Joptfor ~olleotim aae dapcait,ta k held
In owp~acccunt            perbangtw lmumncm
                        Hon. c.   Ip. cavneaa- P8ge   3



                                          "Ivlll@baQuaatbto          ttm stata of Texea the
                                   lw   OS mr o e Tlmwa na
                                                       ($3,000.00) Dollera,la trwt,
                                               6ubJeat to the follwlng llmltzitloos,
                                   nmfartbaloaa,
                                  usaa and tnleta,to-vit:
                                       'I vi11 awl direct that eald Stats invert aald
                                   lwwtll   lufflclmtiundr sze obt.alnedb~aaldState
                                  to eatabllahe a&o01 OS eaoncmlcaaaQ political
                                  lclowo ln Eaatcm lbua, awl it lr my eerwatvlah
                                  *hat the gnwpou of aaid Schoolbe to study ultb lcoa2l
                                  u3alyal8,tba 43oowalaanhlpolltlcalintaraataof tba
                                  State of Tax06 aad other Soutbmn States,mid I ulsh
                                  that tba thaughtaana priwlploa of Thcwa Jefferson,
                                  Georgenamf,flmand wattbsvMaury be pLlw.cularly
                                  atu6lodat o&t *ah*& and t&it a ko@a oompe%aoo be-
                                  &Wan the CMUtaO aad pa4aclpls6of our great and
                                  nobiaPmaidmt*~J-Pa1PsvSrrabPrwlldalt-.
                                  Llwoln be aada. 2%~ ldaa of ttm nea~aaltjof eoona8la
                                  ar&polit%e6aaoleawuawiotiana tbmu&wu~'tha8outh
                                  oaw to no elma I vw in Oalveaton,Nxaa, vrltlngfor
                                  the AtlanU omatifuts.oa  Publ%ahlngCwPany.


.,.   ._:,..._   .A..




                                          QhaoveatUrt~~atian~dbotb
                                   by tlm 8-k    PS Tama & tha MobileQ)ugkr OS tb
                                   WtcI       f tore of the chntfad~reay,than,uaalla that
                                             25 1uldbequedlttm aamtotbaAtlantnChep-
                                   kroit~unltadm~tara           otthamnf@daraogaaa
                                   tmat fund, l&a lnaapre  to be vaml for #cud   of utd
                                   Chapter. *


                        lng the prowadaof tU6         it4411ln the SuapenasAawunt, ubat-
                        lva r ma y b e tb a   properultlmatoalapowltiantb nc b f.
                                     2ha~9xvmanmr la not auttwiaet!br Law to aoaapt
                        the trust arutod bt %iaa Oryf'avlll/ Ee m not ba tha axe-
                        OutOr Of 6Wh a tlm*t,b6w kt it6 WtUlV th6 b6WftC~UiW Of
IiorhC. H. Cmmeaa - Bage 4


                             ofrpdbl%o oratmtut23ryaauroc,.